DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2020/0187170 to Shin et al. (hereinafter Shin) in view of US Pub. 2020/0389859 to Lee et al. (hereinafter Lee). 

In regard amended claim 6, Shin teaches or discloses a terminal comprising:
a receiver that receives a search space configuration including search space type information, which indicates a common search space or a User Equipment (UE)-specific search space (see paragraphs [0411], [0412], [0418], [0419], and [0505], a UE may be configured as receiving paging (i.e., an N-PDCCH transmitting scheduling information of paging). When an N-PDSCH and/or N-PDCCH (or search space) related to SC-PtM overlaps an N-PDSCH and/or N-PDCCH (or search space) related to paging. The UE may receive payload (i.e., an N-PDSCH) about an SC-MCCH at the specific timing while at the same time, additionally receiving information about an SC-MCCH change notification) and includes one or more parameters explicitly indicating one or more downlink control information (DCI) formats (see paragraph [0535], the first NPDCCH includes first control information (for example, DCI corresponding to the DCI format N2) for schedule of a first NPDSCH (i.e. first N-PDSCH) carrying the SC-MCCH);
a processor that determines a type of a search space based on the search space type information (see paragraph [0427], the corresponding UE may consider a method for configuring a search space to which DCI of an MCCH and an MTCH is transmitted to be the same as CSS used by a paging signal (i.e. Type1-NPDCCH CSS) or to be included in the corresponding CSS);
wherein the receiver monitors, in the search space, physical downlink control channel (PDCCH) candidates for the one or more DCI formats explicitly indicated by the one or more parameters (see paragraphs [0200], and [0365], the UE needs to monitor one or more of the following search spaces: a) Type1-NPDCCH common search space, b) Type2-NPDCCH common search space, and c) NPDCCH UE-specific search space. The UE may be configured to monitor the CSS region by using an SC-RNTI value or another predefined (or preconfigured) RNTI value. Also, a DCI format used in this case may be configured to the DCI format N1 or DCI format N2 used in the legacy NB-IoT (i.e. NB-LTE) or to a new DCI format (i.e. DCI format Nm where m is an integer)).
	Shin may not explicitly teach or disclose one or more parameters explicitly indicating one or more downlink control information (DCI) formats.
	However, Lee teaches or discloses one or more parameters explicitly indicating one or more downlink control information (DCI) formats (see paragraph [0131], DCI is a parameter is indicated explicitly. Alternatively, a TTI length and/or subcarrier spacing and/or QoS/latency requirement and/or reliability requirement (e.g., a target BLER) and/or waveform (e.g., DFT-s-OFDM or CP-OFDM) for which a TPC command transmitted in DCI is a parameter may be implicitly indicated by a search space and/or RNTI used for scrambling and/or format of the DCI).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a method for transmitting and receiving data in a wireless communication system of Shin by including one or more parameters explicitly indicating one or more downlink control information (DCI) formats suggested by Lee. This modification would provide to efficiently control transmission power read on paragraph [0021].

In regard amended claim 7, Shin teaches or discloses a radio communication method for a terminal, comprising:
receiving a search space configuration including search space type information, which indicates a common search space or a User Equipment (UE)-specific search space (see paragraphs [0411], [0412], [0418], [0419], and [0505], a UE may be configured as receive paging (i.e., an N-PDCCH transmitting scheduling information of paging). When an N-PDSCH and/or N-PDCCH (or search space) related to SC-PtM overlaps an N-PDSCH and/or N-PDCCH (or search space) related to paging. The UE may receive payload (i.e., an N-PDSCH) about an SC-MCCH at the specific timing while at the same time, additionally receiving information about an SC-MCCH change notification) and includes one or more parameters explicitly indicating one or more downlink control information (DCI) formats (see paragraph [0535], the first NPDCCH includes first control information (for example, DCI corresponding to the DCI format N2) for schedule of a first NPDSCH (i.e. first N-PDSCH) carrying the SC-MCCH);
determining a type of a search space based on the search space type information (see paragraph [0427], the corresponding UE may consider a method for configuring a search space to which DCI of an MCCH and an MTCH is transmitted to be the same as CSS used by a paging signal (i.e. Type1-NPDCCH CSS) or to be included in the corresponding CSS); 
monitoring, in the search space, physical downlink control channel (PDCCH) candidates for the one or more DCI formats explicitly indicated by the one or more parameters (see paragraphs [0200], and [0365], the UE needs to monitor one or more of the following search spaces: a) Type1-NPDCCH common search space, b) Type2-NPDCCH common search space, and c) NPDCCH UE-specific search space. The UE may be configured to monitor the CSS region by using an SC-RNTI value or another predefined (or preconfigured) RNTI value. Also, a DCI format used in this case may be configured to the DCI format N1 or DCI format N2 used in the legacy NB-IoT (i.e. NB-LTE) or to a new DCI format (i.e. DCI format Nm where m is an integer)).
Shin may not explicitly teach or disclose one or more parameters explicitly indicating one or more downlink control information (DCI) formats.
	However, Lee teaches or discloses one or more parameters explicitly indicating one or more downlink control information (DCI) formats (see paragraph [0131], DCI is a parameter is indicated explicitly. Alternatively, a TTI length and/or subcarrier spacing and/or QoS/latency requirement and/or reliability requirement (e.g., a target BLER) and/or waveform (e.g., DFT-s-OFDM or CP-OFDM) for which a TPC command transmitted in DCI is a parameter may be implicitly indicated by a search space and/or RNTI used for scrambling and/or format of the DCI).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a method for transmitting and receiving data in a wireless communication system of Shin by including one or more parameters explicitly indicating one or more downlink control information (DCI) formats suggested by Lee. This modification would provide to efficiently control transmission power read on paragraph [0021].



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2019/0158205 to Sheng et al. (hereinafter Sheng) in view of Lee.

In regard amended claim 8, Sheng teaches or discloses a base station comprising:
a transmitter that transmits, to a terminal, a search space configuration including search space type information, which indicates a common search space or a User Equipment (UE)-specific search space (see paragraphs [0136], and [0222], in the control resource set, a UE-specific PDCCH may be transmitted by the gNB. The UE-specific PDCCH may be a PDCCH with CRC scrambled by the C-RNTI of the UE 102. Alternatively, the UE-specific PDCCH may be a PDCCH with DCI format of which the RNTI field value is set to the C-RNTI of the UE 102. The PDCCH with a predefined DCI format may be transmitted in the Type-0 common search space) includes one or more parameters explicitly indicating one or more downlink control information (DCI) formats (see paragraphs [0168], [0182], and [0184], the UE-common parameter Slot-assignmentSIB1 and SFI field indicated by the DCI format with CRC scrambled by SFI-RNTI may not be able to be set with every index. The presence of the bit field in DCI format for indicating resource set(s) for rate matching may be configured for PDSCH and for PUSCH separately. Alternatively, a single configuration of the presence of the bit field may apply to both a DCI format scheduling PDSCH and a DCI format scheduling PUSCH); and 
a processor controls physical downlink control channel (PDCCH) transmission in PDCCH candidates for the one or more DCI formats explicitly indicated by the one or more parameters in a search space whose type is indicated by the search space type information (see paragraphs [0031], [0100], and [0222], the gNB 160 may also comprise physical downlink control channel (PDCCH) transmitting circuitry configured to transmit a PDCCH. The PDCCH with the indicated DCI format may be transmitted in the UE-specific search space. The first CORESET configuration may not include the information for indicating any DCI format. The PDCCH with a predefined DCI format may be transmitted in the Type-0 common search space. The PDCCH with a predefined DCI format may be transmitted in the Type-0 common search space).
Sheng may not explicitly teach or disclose one or more parameters explicitly indicating one or more downlink control information (DCI) formats.
	However, Lee teaches or discloses one or more parameters explicitly indicating one or more downlink control information (DCI) formats (see paragraph [0131], DCI is a parameter is indicated explicitly. Alternatively, a TTI length and/or subcarrier spacing and/or QoS/latency requirement and/or reliability requirement (e.g., a target BLER) and/or waveform (e.g., DFT-s-OFDM or CP-OFDM) for which a TPC command transmitted in DCI is a parameter may be implicitly indicated by a search space and/or RNTI used for scrambling and/or format of the DCI).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify communication systems of Cheng by including one or more parameters explicitly indicating one or more downlink control information (DCI) formats suggested by Lee. This modification would provide to efficiently control transmission power read on paragraph [0021].



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Cheng as applied to claim above, and further in view of Lee.

In regard amended claim 9, Shin teaches or discloses a system comprising:
a terminal that comprises:
a receiver that receives a search space configuration including search space type information, which indicates a common search space or a User Equipment (UE)-specific search space (see paragraphs [0411], [0412], [0418], [0419], and [0505], a UE may be configured as receive paging (i.e., an N-PDCCH transmitting scheduling information of paging). When an N-PDSCH and/or N-PDCCH (or search space) related to SC-PtM overlaps an N-PDSCH and/or N-PDCCH (or search space) related to paging. The UE may receive payload (i.e., an N-PDSCH) about an SC-MCCH at the specific timing while at the same time, additionally receiving information about an SC-MCCH change notification) and includes one or more parameters explicitly indicating one or more downlink control information (DCI) formats (see paragraph [0535], the first NPDCCH includes first control information (for example, DCI corresponding to the DCI format N2) for schedule of a first NPDSCH (i.e. first N-PDSCH) carrying the SC-MCCH); and 
a first processor that determines a type of a search space based on the search space type information (see paragraph [0427], the corresponding UE may consider a method for configuring a search space to which DCI of an MCCH and an MTCH is transmitted to be the same as CSS used by a paging signal (i.e. Type1-NPDCCH CSS) or to be included in the corresponding CSS), wherein the receiver monitors, in the search space, physical downlink control channel (PDCCH) candidates for the one or more DCI formats explicitly indicated by the one or more parameters (see paragraphs [0200], and [0365], the UE needs to monitor one or more of the following search spaces: a) Type1-NPDCCH common search space, b) Type2-NPDCCH common search space, and c) NPDCCH UE-specific search space. The UE may be configured to monitor the CSS region by using an SC-RNTI value or another predefined (or preconfigured) RNTI value. Also, a DCI format used in this case may be configured to the DCI format N1 or DCI format N2 used in the legacy NB-IoT (i.e. NB-LTE) or to a new DCI format (i.e. DCI format Nm where m is an integer)); and 
Shin may not explicitly teach or discloses a base station that comprises: a transmitter that transmits, to the terminal, the search space type configuration; and a second processor that controls PDCCH transmission in the PDCCH candidates for the one or more DCI formats in the search space.
However, Sheng teaches or discloses a base station that comprises: a transmitter that transmits, to the terminal, the search space type configuration (see paragraphs [0031], [0140], [0194], and [0222], the gNB 160 may also comprise physical downlink shared channel (PDSCH) transmitting circuitry configured to transmit a PDSCH, upon a transmission of the PDCCH. The PDCCH with the indicated DCI format may be transmitted in the UE-specific search space. A search space set may be identified for a combination of a control resource set, a DCI format (or DCI format group consisting of DCI format having a same DCI payload size)); and a second processor that controls PDCCH transmission in the PDCCH candidates for the one or more DCI formats in the search space (see paragraphs [0031], [0132], [0133], [0136], and [0140], the gNB 160 may comprise a higher layer processor configured to send a common radio resource control (RRC) configuration including a first control resource set (CORESET) configuration. The gNB 160 may also comprise physical downlink control channel (PDCCH) transmitting circuitry configured to transmit a PDCCH. The gNB 160 may also comprise physical downlink shared channel (PDSCH) transmitting circuitry configured to transmit a PDSCH, upon a transmission of the PDCCH. The gNB 160 may also include PDCCH transmitting circuitry which is configured to transmit a PDCCH based on the control resource set configuration).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify method for transmitting and receiving data in wireless communication of Shin by including a base station that comprises: a transmitter that transmits, to the terminal, the search space type configuration and a second processor that controls PDCCH transmission in the PDCCH candidates for the one or more DCI formats in the search space suggested by Sheng. This modification would provide to improve portability read on paragraph [0003].
	Shin and Sheng may not explicitly teach or disclose one or more parameters explicitly indicating one or more downlink control information (DCI) formats.
 	However, Lee teaches or discloses one or more parameters explicitly indicating one or more downlink control information (DCI) formats (see paragraph [0131], DCI is a parameter is indicated explicitly. Alternatively, a TTI length and/or subcarrier spacing and/or QoS/latency requirement and/or reliability requirement (e.g., a target BLER) and/or waveform (e.g., DFT-s-OFDM or CP-OFDM) for which a TPC command transmitted in DCI is a parameter may be implicitly indicated by a search space and/or RNTI used for scrambling and/or format of the DCI).
 Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify method for transmitting and receiving data in wireless communication of Shin and communication systems of Cheng by including one or more parameters explicitly indicating one or more downlink control information (DCI) formats suggested by Lee. This modification would provide to efficiently control transmission power read on paragraph [0021].

Response to Arguments
Applicant's arguments filed on 06/03/2022 have been fully considered but they are not persuasive as following:
As to amended claims 6-9, the applicants argue Ugurlu fails to disclose the DCI format being explicitly indicated by a parameter included in search space type information. As amended to the claims, the examiner agrees with the applicants. However, the new discovery references teach or disclose these features. Please see the rejections above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Date: 09/07/2022
/PHIRIN SAM/ Primary Examiner, Art Unit 2476